Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hsin-Yuan Huang, Reg. No. 71,647 on 30 August 2021.

The claims have been amended as follows: 
21. A circuit comprising:
a weighted charge packet generator comprising a first transistor, a second transistor, and a memristor;
an accumulator capacitor having a first terminal and a second terminal, wherein the first terminal is electrically coupled to the weighted charge packet generator via a conductor;
a comparator electronically connected to the first terminal of the accumulator capacitor to monitor a stored charge on the accumulator capacitor;
a pulse former having an input electrically connected to an output of the comparator; and

wherein the first transistor having a drain terminal connected to a source terminal of the second transistor; and
the memristor is connected to a gate of the first transistor and isolated from a spike in signal applied to a gate of the second transistor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches the arrangement of circuit elements recited by independent claims 1 and 21, and the amendments filed 24 August 2021 overcome all of the objections and rejections under 35 U.S.C. 112(b) of the previous office action. The examiner agrees that Chakma, Gangotree, et al. (“Memristive mixed-signal neuromorphic systems: Energy-efficient learning at the circuit-level,” IEEE Journal on Emerging and Selected Topics in Circuits and Systems 8.1 (2017): 125-136) does not teach all of these limitations because it does not connect the comparator and the reset transistor in the manner recited by the present claims. Shishido (U.S. 2018/0227551) a reset transistor connected to an accumulator node in a circuit, but also does not connect the elements in the manner recited by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.